Citation Nr: 0618160	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  96-27 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran had active service from August 1960 to October 
1966.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 2001, the Board remanded these issues for additional 
evidentiary development.  In March 2004, an expert opinion 
from a psychiatrist with the Veterans Health Administration 
(VHA) was requested, which was submitted in February 2006.  
The case is again before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran does not suffer from PTSD which can be 
related to his period of active military service.

2.  The veteran's currently diagnosed dysthymia and 
depression clearly and unmistakably existed prior to service, 
and were not aggravated in service.

3.  The veteran does not suffer from a low back disorder 
which can be related to his period of service, and neither 
degenerative disc disease nor degenerative joint disease was 
manifested for many years after his separation from service.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.304(f) (2005).


2.  The veteran's currently diagnosed dysthymia and 
depression clearly and unmistakably existed prior to service, 
and were not aggravated during service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159, 3.304, 3.306(a)-(c) (2005).

3.  The veteran's low back disability, to include 
degenerative disc disease and degenerative joint disease, was 
not incurred in or aggravated by service, nor may his back 
disorder be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, this was not done because the initial 
unfavorable decision was issued long before the enactment of 
the VCAA.  However, as discussed below, the Board finds that 
the provisions of the VCAA have been adequately complied with 
in this case.    

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In July 2000, April 2001, and March 2002 letters, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  In addition, the veteran was 
advised, by virtue of a detailed May 1996 statement of the 
case (SOC) and December 1997, October 2000, March 2001, and 
February 2003 supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claims.  In addition, the July 2001 Board remand informed 
the veteran of the evidence that was needed to substantiate 
his claims.  We therefore believe that appropriate notice has 
been given in this case.   He was sent specific notice of the 
VCAA in the April 2001 letter from the RO.  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.


The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for service connection are being denied, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.


II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year after the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2005)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003). 

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of  38 C.F.R. 
§ 3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant. 

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).


Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

A.  Acquired psychiatric disorder, to include PTSD

The veteran has claimed that he suffers from an acquired 
psychiatric disorder, to include PTSD, which is related to 
his period of service.  He has contended that he served in 
Vietnam, and that he shot a young girl, who had a hand 
grenade, at close range.  He also referred to a young soldier 
in a foxhole with him who was shot in the head and killed by 
a sniper.  Finally, he stated that his best friend, T.K., had 
died after he had fallen from a truck.  He said that he felt 
guilty about this because T.K. had taken his duty for him, 
and then died.

A review of the veteran's DD Form 214 indicates that his 
military occupational specialty was rifleman.  He did not 
receive any combat badges and there is no indication that he 
sustained any injuries related to combat.  His personnel 
records note that he served in Thailand.

The veteran's service medical records (SMRs)  note that he 
was seen on September 7, 1964, with complaints of 
nervousness, at which time an anxiety reaction was noted.  On 
December 5, 1964, he stated that he had been nervous and 
irritable for some time.  He was very jittery, he spoke 
quickly, and he made many motions with his hands.  The 
examiner noted that much of this seemed to be related to his 
work.  Anti-psychotics were prescribed.  On December 14, he 
was still upset and nervous, and Mellaril was prescribed.  

The veteran was hospitalized at a private facility in March 
1983, when he had become depressed and suicidal after his 
wife left him.  He was noted to have a very dependent 
personality, as well as a drinking problem.  He was diagnosed 
with an adjustment disorder with a depressed mood.

The veteran was afforded a VA psychiatric examination in 
January 1984.  During the interview, he stated that his 
stepfather had been abusive and that he had been sexually 
abused by a friend's daughter at the age of 6.  He stated 
that he had been in Vietnam for one year and had shot a young 
girl at close range.  He also said that, after his return to 
the States, his entire platoon was wiped out.  The mental 
status examination noted that he was alert, oriented, 
cooperative, and extremely anxious.  He had pressured speech 
and his affect was consistent with extreme anxiety; there 
were no delusions, hallucinations, looseness of associations, 
or flights of ideas.  He also endorsed several PTSD symptoms, 
to include a startle response, survivor guilt, nightmares, 
and flashbacks.  He reported that he had had a drinking 
problem for the past several years; he claimed he drank to 
control his anxiety.  The diagnoses were PTSD, major 
depression, and chronic anxiety.

Throughout the 1980's and 1990's, the veteran sought 
treatment for depression and anxiety. There was also some 
evidence of chronic alcohol use.

VA examined the veteran in March 1999.  It was noted that the 
information for the examination was obtained solely from the 
veteran, with no review of the claims folder or SMRs.  He was 
noted to be oriented, with straight-forward and appropriate 
responses to questions.  His affect was normal.  He denied 
any psychological problems prior to service.  He claimed that 
he had received a Purple Heart.  He reiterated his claimed 
stressors of having shot a young girl with a grenade, and 
being in the foxhole with another soldier who was killed by a 
sniper.  The examiner found, presuming that the claimed 
stressors were true, that the veteran had PTSD.  There was no 
evidence of depressive symptoms during the interview.

Another VA examination was conducted in June 1999.  This 
examiner conducted a thorough review of the claims folder, to 
include the SMRs, which showed complaints of nervousness and 
anxiety.  The veteran again referred to his claimed stressors 
and also noted that his best friend, T.K., while substituting 
for him on duty one weekend, had been killed when he had 
fallen from a truck.  He stated that he had daily intrusive 
thoughts and nightmares (although he did not indicate what 
these thoughts and nightmares were about).  He also stated 
that he had survivor guilt, that he avoided reminders of the 
war, and experienced emotional detachment.  The mental status 
examination noted that he was very serious and somber.  He 
displayed an increased level of tension.  He was circumspect, 
detached, and emotionally numb when recounting his service.  
He was oriented in four spheres and did not have delusions or 
hallucinations.  His affect was constricted.  The examiner 
noted that the veteran's DD Form 214 did not show service in 
Vietnam, although his personnel records did indicate that he 
had received anti-guerrilla training.  The examiner then 
stated that there was "significant evidence" of his service 
in Vietnam.  Based upon these findings, PTSD and a dysthymic 
disorder secondary to PTSD and his guilt over someone dying 
who had taken over his duty were diagnosed.

In March 2002, an unsigned statement was received from the 
veteran's former Master Sergeant.  He stated that he recalled 
that T.K. had been killed when he had fallen from the back of 
a truck.  

The veteran's personnel records clearly showed that he served 
aboard the USS Navarro, which had transported him to 
Thailand, where he served from May to July 1962.  Based upon 
this service, he received the Marine Expeditionary Medal.  
The National Personnel Records Center indicated that there 
was no evidence that he had ever received a Purple Heart.

The veteran was re-examined by VA in January 2003.  The 
mental status examination noted that he was casual, clean, 
and well groomed.  His speech was abundant and he displayed 
an adequate fund of general knowledge.  His cognitions were 
fairly well-organized and there was no suggestion of 
psychosis, delusions, hallucinations, looseness of 
associations, or organicity.  His affect was mildly 
restricted and his mood was moderately dysthymic. He 
indicated that he had not received treatment for years.  He 
reiterated his claimed in-service stressors and again stated 
that he had been sexually abused as a child.  When he was 
asked what stressor was the most stressful, he stated that he 
was "bored" and complained of pain at a level 8 on a scale 
of 1 to 10 (with 10 being the worst).  He attributed much of 
this pain to his feet due to his diagnosed peripheral 
neuropathy.  He reported a history of depression, stating 
that he had no reason to live.  The examiner noted that the 
veteran suffered primarily from symptoms of depression 
secondary to chronic pain and his financial stressors.  It 
was noted that his claimed in service stressors needed 
confirmation.  There was evidence of dysthymia and PTSD (2/3 
related to reported pre-service stressors and the rest, 
subject to confirmation, to service).

This case was then referred for an opinion by a medical 
expert with the Veterans Health Administration, who submitted 
a report in February 2006.  The report stated that it was 
confirmed that the veteran had served from 1960 to 1966.  He 
had reported service in Vietnam and had claimed several in-
service stressors, as well as the receipt of a Purple Heart.  
However, it was also noted that the objective records did not 
confirm any of these claims:  the veteran had not served in 
Vietnam and had never received a Purple Heart.  (See the July 
2001 Board decision/remand, pgs. 12-13).  The opinion stated, 
in part: 

Even though this is the case [that the stressors 
and the Purple Heart had not been confirmed] he has 
been diagnosed with PTSD and some examiners have 
attributed this in part to the alleged Vietnam 
stressors if they could be confirmed.  These 
stressors were not confirmed and therefore it is 
not necessary in this evaluation to determine 
whether PTSD is related to the veteran's service.

The VHA opinion noted that there was some indication in the 
service medical records that the veteran had been seen for 
nervousness and irritability while in service in 1964; he was 
then seen in 1983 for depression and an adjustment disorder.  
Thus, there was a 17-year gap between the in-service 
complaints and his first post-service complaints.  The IME 
indicated that this raised the question of whether the 
complaints in service were acute and transitory or whether 
they were the first manifestation of a chronic disorder.  

The VHA reviewer commented that there was an obvious 
credibility concern, since the veteran had claimed to have 
served in Vietnam, going through combat, and sustaining a 
wound for which he claimed receipt of a Purple Heart.  
However, none of these claims appears to be true.  In a 1993 
evaluation, he had stated that his childhood was stable and 
happy, and he had not indicated any traumas.  However, in 
more recent reports he has referred to sexual abuse and other 
forms of abuse (verbal and physical).  The records also 
indicate that the veteran has suffered for years from several 
serious physical disorders, to include various kinds of heart 
disease (aortic stenosis with subsequent valve replacement, 
congestive heart failure, cardiomyopathy, and hypertensive 
heart disease), hypertension, diabetes, chronic pain, 
peripheral neuropathy, atrial fibrillation, chronic 
obstructive pulmonary disease, phlebitis, and DJD of the 
spine.  The examiner found that the 2003 opinion to the 
effect that the veteran had depression secondary to these 
physical complaints (as well as to his financial problems 
related to his inability to work due to his physical 
complaints) was quite reasonable.  

The VHA psychiatrist then stated: 

Regarding the diagnosis of PTSD my opinion is that 
he does not have any military service stressors 
that would result in combat or service related PTSD 
and indeed this question has already been addressed 
and does not need further elaboration, however the 
discrepancy in his reports and the military records 
is remarkable in that we have a similar situation 
regarding his childhood.  

The reviewer commented that, given the discrepancies in the 
reported histories (to include about his service), one could 
not believe the veteran's allegations regarding childhood 
abuse absent some type of corroborating evidence.  As a 
consequence, it could not be concluded that the veteran had 
any stressors in his childhood that could be antecedents to 
PTSD.

It was noted that the question of an anxiety reaction in 1964 
was more difficult to answer.  The service medical records 
did not provide much detail; however, taken at face value, 
they show that the veteran had an anxiety reaction in 
service, "then we can say the chronic problems he has had in 
recent years, with depression, dysthymia, anxiety, etc., may 
have had some antecedent in the service."  It was noted that 
depressive and anxiety disorders can be difficult to separate 
since they have many symptoms in common.  

Dysthymic disorder is a chronic form of depressive 
disorder and it is likely he had that some years 
before it started appearing in his chart and given 
the differing styles [of] diagnosis from 1964 to 
the most recent decades, it is more likely than not 
that he had the disorder or some form of chronic 
depression at least in a low level even in 1964 
when diagnosed with anxiety reaction.  

It was further noted that many of the symptoms of depression 
and anxiety could also be found in those that suffer from 
PTSD.  Therefore, many of the symptoms the veteran attributes 
to PTSD could be symptoms of his depression and anxiety.  He 
also reported loss of memory and an inability to recall the 
traumas, actively avoiding discussing them; this is not 
necessarily a symptom of PTSD.  In fact, past evaluators 
suggested it could indicate malingering (that is, he has no 
trauma to recall so he avoids detailed conversations about 
them).  While the veteran also described hyperarousal, and 
difficulties with sleep and concentration, these could be 
related to his chronic pain.  The reviewer agreed with a past 
evaluation which noted that the veteran's depression was 
secondary to pain and his financial circumstances, as well as 
a dysthymic disorder (which is depression at a lower level).  

The VHA expert further stated: 

Regarding the connection between the in-service 
diagnosis and the current psychiatric disorders it 
should be pointed out that the seventeen year gap 
between treatment in service for the anxiety and 
the hospitalization for depression is significant 
but in and of [itself] does not rule out the 
existence of a chronic disorder which could have 
dated back to the in-service diagnosis or before 
that.  With the available information it is 
difficult to be certain but the likelihood is the 
chronic psychopathology (particularly personality 
disorder and probably the chronic dysthymia) were 
present or least being developed prior to the 
military service. . . .  Thus the likelihood is 
that he has had chronic psychiatric disorders 
before military service but the in-service disorder 
was an acute and transistor[y] situation in which 
symptoms and problems were increased co-incident 
with being in the military service.  They abated 
somewhat once he got out but eventually his chronic 
difficulties lead to another acute episode years 
later.  In other words, given the number of 
difficulties on Axis I and Axis II, the seventeen-
year period probably does not indicate lack of 
psychopathology but just lack of severity 
sufficient to get him into treatment.

He then stated: 

In answer to the question whether the veterans' 
current psychiatric disability first manifested in-
service or one year following service:  One could 
say yes that the first time he was treated for and 
diagnosed with any psychiatric disorder was during 
the military service and that his current diagnoses 
represent further development and flowering of what 
was mentioned then even though the exact diagnoses 
are not the same (this is typical in the field in 
part because of the changes in diagnostic criteria 
since 1964).

It is unlikely that the currently diagnosed 
psychiatric disorders were caused by or originated 
during military service in that they are chronic 
conditions which have their antecedents in life 
prior to the time he was in the military service.  
The development and the courses of them since 
military service had been rather independent of 
what particulate constellation of symptoms he had 
during the acute situation in the service.

The examiner could not say that any pre-service traumas 
caused his disorders to develop, since these disorders can be 
found even in those with no childhood traumas.  The VHA 
opinion concluded: 

My opinion is that the pre service disorder was not 
caused to become permanently worse because of his 
military service.  His incident during military 
service was a temporary flare up of a condition 
which one would expect to have many recurrence or 
temporary flare ups later in life, whether one had 
the military service or not.

After carefully reviewing the evidence of record, the Board 
finds that entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is not warranted.  
While the veteran has claimed that he suffers from PTSD as a 
result of various combat stressors, the Board finds that 
there is no objective indication that the veteran was ever 
involved in any combat whatsoever.  There is no official 
suggestion that he served in Vietnam or that he received the 
Purple Heart, as claimed.  Therefore, a finding that he has 
PTSD related to a combat stressor is not justified by the 
evidence.  He has also claimed that a friend who had taken 
his duty for him had died when he fell from a truck.  This 
incident appears to have been confirmed by a statement 
submitted from the veteran's former Master Sergeant; however, 
it is noted that this statement is unsigned, and VA has been 
unable to find any other objective confirmation of the death 
of that individual.  In any event, the veteran has not 
contended that he was present and witnessed his friend's 
death.  Moreover, the VHA opinion concluded that there was no 
sufficient in-service stressor to warrant a diagnosis of 
PTSD.  As a consequence, the Board finds that service 
connection for PTSD has not been established.

The veteran has also argued that he suffers from depression 
and anxiety directly related to his period of service.  In 
this regard, nervousness and irritability were noted in 1964 
service medical records.  These conditions were not noted on 
the veteran's entrance examination.  However, despite the 
lack of evidence of the existence of these conditions at the 
time of his entrance onto active duty, and based upon the VHA 
opinion, it is found that these conditions clearly and 
unmistakably pre-existed his entrance onto active duty.  The 
VHA opinion leaves no doubt that the conditions with which 
the veteran suffers would have developed prior to his 
entrance onto active duty, with flare-ups being brought on by 
his military service.  The reviewer opined the symptoms 
treated in service constituted merely a flare-up of the pre-
existing disorder, as was confirmed by the lack of subsequent 
treatment for 17 years after his separation.  (See Jensen and 
Hunt, supra, which state that temporary flare-ups during 
service of a pre-existing disease are not enough to be 
considered "aggravation in service.").  This evidence also 
supports the VHA's conclusion that the veteran's service did 
not result in permanent aggravation of his pre-existing 
psychiatric disorders, thus establishing by clear and 
unmistakable evidence that these disorders had not been 
aggravated by this service.  Therefore, the Board finds that 
the veteran currently suffers from chronic psychiatric 
disorders, diagnosed as depression and dysthymia, which 
clearly and unmistakably pre-existed service and were not 
aggravated by that service.  As a consequence, service 
connection for an acquired psychiatric disorder cannot be 
awarded.

While the veteran has expressed his belief that he now has 
depression and anxiety related to his period of service, the 
Board notes, with all due respect for his opinion, that he is 
not competent, as a layperson, to render an opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The fact remains that there is no medical 
opinion or other objective medical records which would 
suggest that the veteran's psychiatric disorders, which pre-
existed service, were aggravated by that service.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD.  

B.  Low back disability

The service medical records show two complaints concerning 
thoracic pain; however, there was no mention of any 
complaints of, or treatment for, a low back disorder.  

A private hospital report from August 1983 (at which time he 
was admitted for chest pain) noted a history of back surgery 
following a fall on a picket fence as a child.  In September 
1993, degenerative disease was found on X-ray.  Additional 
private outpatient treatment records developed between 1993 
and 1995 showed his continuing complaints of low back pain 
due to minimal degenerative joint disease.

The veteran was examined by VA in March 1999.  He claimed 
that he had ruptured a disc in the Marines in 1960.  The 
examiner diagnosed severe lumbar strain with DJD.

Another VA examination of the veteran was conducted in 
January 2003.  The examiner reviewed the claims folder and 
the SMRs, noting the two complaints of thoracic pain made in 
service.  This examiner also noted that there were no 
complaints in service concerning the low back.  The veteran 
stated that he had been told in the 1970's that he had 
degenerative disc disease (DDD), and he reported having pain 
down the left leg at that time.  However, he denied suffering 
any injury to the low back.  He currently complained of daily 
low back pain, weakness in both lower extremities, and foot 
numbness.  The objective examination noted that he ambulated 
with a cane.  There was limitation of motion of the lumbar 
spine.  He had numbness in a stocking glove distribution that 
was consistent with his diagnosed diabetic peripheral 
neuropathy.  The diagnosis was lumbar DDD and DJD.  The 
examiner pointed out that there was no in-service evidence of 
treatment for a low back injury or disease.

After carefully reviewing the evidence of record, the Board 
finds that entitlement to service connection for a low back 
disability, to include DDD and DJD, is not warranted.  There 
is no evidence that the veteran sustained any injury to the 
low back in service, or that DDD or DJD were present in 
service.  Nor has the veteran presented any objective 
evidence that would suggest a causal relationship between his 
currently diagnosed DDD and DJD with his period of service.  
Therefore, entitlement to service connection on a direct 
basis has not been established.  Moreover, there is no 
indication that either DDD or DJD were present to a 
compensable degree within one year after his separation from 
service in 1966.  Rather, these conditions were not noted 
until, at the earliest, 1993, almost 30 years after his 
discharge.  Therefore, service connection on a presumptive 
basis has also not been demonstrated.  As a consequence, 
service connection cannot be awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for a low back disability, to include DDD 
and DJD.

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder, is 
denied.

Entitlement to service connection for a low back disorder is 
denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


